ORDER OF COURT
PER CURIAM.
The Court accepts plenary jurisdiction, 42 Pa.C.S. § 726, and dismisses the Complaints. The language of the statute clearly demonstrates that the legislative intent in the original Home Rule Charter and Optional Plans Law, Act of April 13, 1972, No. 62, § 101, 53 P.S. § 1-101 et seq., was to grant the local communities, except as specifically prohibit*167ed in § l-302(a)(7), the right to fix rates, but not subjects, of taxation.
NIX, C.J., and McDERMOTT, J., dissent, would not accept plenary jurisdiction, and would remand the case to proceed to a determination on the merits.